Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Li et al (US 2011/0200828 A1) generally discloses hydrophilic coatings for medical devices.
Regarding claims 4, 6 and 8 respectively, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a top coating layer different from the primer layer, wherein the top coating layer is disposed over and in contact with the primer layer, wherein the top coating layer is an outermost layer of the outer coating, wherein the top coating layer comprises a hydrophilic polymer and a monomer wherein the monomer of the primer layer is a network forming monomer capable of crosslinking the primer layer, wherein the monomer of the primer layer is a multifunctional acrylate, and wherein the multifunctional acrylate comprises at least one of trimethylolpropane triacrylate or trimethylolpropane ethoxylate triacrylate

a top coating layer different from the primer layer, wherein the top coating layer is disposed over and in contact with the primer layer, wherein the top coating layer is an outermost layer of the outer coating, wherein the top coating layer comprises a hydrophilic polymer and a monomer, wherein the monomer of the primer layer is a network forming monomer capable of crosslinking the primer layer, wherein the monomer of the primer layer is a multifunctional acrylate, wherein the primer layer further comprises an acid functionalized monoacrylate, and wherein a ratio of the multifunctional acrylate to the acid functionalized monoacrylate is from about 5:1 to about 1:5

a top coating layer different from the primer layer, wherein the top coating layer is disposed over and in contact with the primer layer, wherein the top coating layer is an outermost layer of the outer coating, and wherein the top coating layer comprises a hydrophilic polymer and a monomer, wherein the monomer of the top coating layer comprises a hydrophilic monomer that immobilizes the hydrophilic polymer
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE ROWLAND/Primary Examiner, Art Unit 3715